     Case 4:20-cv-00228-DCB-LCK Document 23 Filed 03/08/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Peter A Neally, Sr.,                               No. CV-20-00228-TUC-DCB (LCK)
10                  Plaintiff,                           ORDER
11    v.
12    Commissioner       of      Social   Security
      Administration,
13
                    Defendant.
14
15          Based upon the Parties Joint Motion for Voluntary Remand and the Court finding
16   good cause,
17          Accordingly,
18          IT IS ORDERED that the Joint Motion for Voluntary Remand (Doc. 22) is
19   GRANTED,
20          IT IS FURTHER ORDERED that the above captioned case is remanded to the
21   Commissioner of Social Security for further administration action pursuant to section
22   205(g) of the Social Security Act, as amended, 42 U.S.C. § 405(g), sentence four. On
23   remand, the Appeals Council will remand the case to an administrative law judge (ALJ)
24   for a new decision. The Appeals Council will instruct the ALJ to take further action to
25   complete the administrative record, as warranted.
26          ///
27          ///
28          ///
     Case 4:20-cv-00228-DCB-LCK Document 23 Filed 03/08/21 Page 2 of 2



 1          IT IS FURTHER ORDERED that the Clerk of the Court be directed to enter a
 2   final judgment in favor of Plaintiff, and against Defendant, reversing the final decision of
 3   the Commissioner.
 4          Dated this 5th day of March, 2021.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
